The condition was "that whereas John Dean aforesaid has been duly appointed marshal of the southern judicial circuit of the United States District Court, (at Key West,) of the Territory of Florida. Now if the said John Dean -will faithfully and im*13partially discharge all and singular the duties incumbent on him as such, then this obligation to be void, otherwise to remain in full force and virtue.
Mr. Swann, district-attorney,
produced a certificate from the Treasury Department, with all the forms required to make it evidence under the Act of Congress in that case provided, that John Dean stands charged with the sum of $2500, due and unaccounted for by him; and contended that this is as good as an affidavit to hold to bail.
Bail required by the Court, (nem. con.)
Jno. Dean, (l. s.) J. W. Simonton, (l. s.) J. Whitehead, (l. s.) It. D. Richardson, (l. s.) ”
“ Teste: Elizabeth B. Hutchinson, Mary B. Hutchinson, Edward Stubbs.
The following indorsement is on the bond :
“ The within bond is accepted as a temporary compliance with the requirement of the law, and to serve until Mr. Dean can have an opportunity to see the judge and obtain his approbation. M. Van Burén, June 10, 1829.”